Citation Nr: 0417586	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  96-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than April 6, 1989 
for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had active service from June 1966 to March 1970.

This case came to the Board of Veterans' Appeals (Board) from 
an August 1993 RO rating decision which established service 
connection for schizophrenia, implementing a Board decision 
granting same, and the RO made service connection for 
schizophrenia effective from April 6, 1989.  The veteran 
appealed to the Board, seeking an earlier effective date for 
service connection for schizophrenia.  

In December 1999, the Board issued a decision denying an 
earlier effective date for service connection for 
schizophrenia.  The veteran appealed that Board decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
October 2001, the veteran filed a motion with the Court, 
requesting that the December 1999 Board decision be vacated 
and remanded; by a November 2001 order, the Court granted the 
motion.

In November 2002, the Board issued another decision denying 
an earlier effective date for service connection for 
schizophrenia.  The veteran appealed that Board decision to 
the Court.  In a September 2003 joint motion, the parties 
(the veteran and the VA Secretary) requested the Court to 
vacate and remand the November 2002 Board decision; such 
motion was granted by a September 2003 Court order.  


REMAND

According to the September 2003 joint motion and Court order, 
the Board must further address compliance with legal 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) concerning the VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his claim, 
including what portion he is to provide and what portion the 
VA is to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board itself may not provide such notice to the 
veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003).  

Additionally, the September 2003 joint motion and Court order 
direct that additional evidence be developed, as set forth 
below.  

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should send the veteran 
written notice under the VCAA concerning 
the evidence and information necessary to 
substantiate his claim, including notice 
of what portion he is to provide and what 
portion the VA is to provide.   

2.  The RO should attempt to obtain the 
following records:  (1) complete medical 
records from Waltham Metropolitan 
Hospital for the period of May 1971 to 
June 1971; (2) complete medical records 
from Bedford VA Hospital; (3) statements 
from the veteran's parents (now deceased) 
that were considered in the September 
1971 RO rating decision; (4) relevant 
Social Security Administration disability 
records.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an earlier effective date for service 
connection for schizophrenia.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


